DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a divisional of US App No 14/891,133 filed November 13, 2015, which is the National Phase of PCT/EP2014/001669, filed June 18, 2014, which claims foreign priority to DE 10 2013 010 301.0 filed June 19, 2013.
Abstract Objection
The abstract of the disclosure is objected to because
In lines 1 and 9 it is unclear what “(3)” refers to.  
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Claim 1 lines 6-7 and 14 are being interpreted as requiring Sn of more than 0 and up to 1%, where Sn is required to perform the claimed function of improving a temperature stability of a specific electrical resistance of the resistance alloy.
Claim 3 lines 2-5 are being interpreted as requiring Si of more than 0 and up to 1%, where Si is required to perform the claimed function of improving a temperature stability of a specific electrical resistance of the resistance alloy.
Claims 4 and 12 lines 2-5 are being interpreted as requiring Mg of more than 0 and up to 0.3%, where Mg is required to perform the claimed function of avoiding embrittlement as a result of precipitation hardening effects.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Driver (US 981,542) in view of Tsukada (US 2009/0284342) and either one of Wang (Wang. “New kind of Cu-Mn-Ni-Zn based brazing material” Cailiao Kaifa Yu Yingyong (2000), 15(4), 5-9.) or Thielmann (DE 1033423 STN abstract and machine translation).
	Regarding claim 1, Driver teaches a resistance material for electrical work (1:8-10) with high specific resistance (1:11-24) with 65% Cu, 25% Mn, and 10% Ni with a specific resistance of 86 uOhms/cc (2:3-24).
Driver is silent to the electrical resistance material being a resistor element in a resistor.
Tsukada teaches a chip resistor comprising a resistor element 1 ([0007], [0025], Figs. 1, 2) comprising a Cu-Mn based alloy ([0026]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the 65Cu-25Mn-10Ni electrical resistance material (Driver 2:3-24) as a resistor element in a chip resistor because it is a Cu-Mn-based alloy, which is known to be used in such an application (Tsukada [0026]) and it has high specific resistance (Driver 1:11-24).
Driver is silent to the presence of up to 1% Sn.
Wang teaches a Cu-Mn-Ni-Zn material (abstract) comprising 0.1 to 1.5% Sn (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the Cu-Mn-Ni alloy of Driver to include 0.1 to 1.5% Sn because it increases the prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Sn taught by Wang is substantially similar to that instantly claimed. It appears that the properties or function of the Sn would be substantially similar to that claimed, including Sn improving a temperature stability of a specific electrical resistance of the resistance alloy.
As an alternative to Wang, Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) containing a maximum of 0.1% Sn (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Driver to include a maximum of 0.1% Sn because up to this amount it does not reduce the quality (Thielmann [0030]) of the Cu-Mn-Ni alloy with improved electrical properties (Thielmann STN abstract). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Sn taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Sn would be substantially similar to that claimed, including Sn improving a temperature stability of a specific electrical resistance of the resistance alloy.
Driver in view of either one of Wang or Thielmann (Driver 2:3-24; Wang Table 1; Thielmann STN abstract, [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including the Cu-Mn-Ni alloy having Mn and Ni mass fractions that provide the resistance alloy with a low thermal electromotive force against copper at 20°C of less than +1 uV/K and more than -1 uV/K.
Regarding claim 2, Tsukada teaches the resistor element 1 is directly bonded to a pair of electrodes 2 that are formed by plating Cu ([0027 and Figs. 1, 2). 
Regarding claim 3, Driver is silent to the presence of Si.
Wang teaches a Cu-Mn-Ni material (abstract) comprising 0.1 to 0.5% Si (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the Cu-Mn-Ni alloy of Driver to include 0.1 to 0.5% Si because it increases the anti-oxidation capability of the alloy, makes the alloy particles finer, which is beneficial to hot processing and improves flowability and wettability, and prevents evaporation of Mn without deteriorating workability (Wang written English translation (6)). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Si taught by Wang is substantially similar to that instantly claimed. It appears that the properties or function of the Si would be substantially similar to that claimed, including Si improving a temperature stability of a specific electrical resistance of the resistance alloy.
As an alternative to Wang, Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) containing a maximum of 0.2% Si (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Driver to include a maximum of 0.1% Sn because up to this amount it does not cause hardening effects (Thielmann [0028]) in a Cu-Mn-Ni alloy with improved electrical properties (Thielmann STN abstract). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Si taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Si would be substantially similar to that claimed, including Si improving a temperature stability of a specific electrical resistance of the resistance alloy.
Regarding claims 5-10, Driver in view of either one of Wang or Thielmann (Driver 2:3-24; Wang Table 1; Thielmann STN abstract, [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a specific electrical resistance greater than 0.5 and less than 2.0 (Ohm mm2)/m (claim 5), a specified electrical resistance having a high stability over time with a relative change of less than +/- 0.5% within a period of 3000 hours (claim 6), a low thermal electromotive force of less than +0.5 and more than -0.5 uV/K (claim 7), a low temperature coefficient of less than +50x10^-6 and more than -50x10^-6 K^-1 in a temperature range of 20 to 60°C (claim 8), a resistance/temperature curve that shows relative resistance change in dependence on temperature having a second zero-crossing at a temperature of more than 20 and at less than 110°C (claim 9), and a tensile strength of at least 500 MPa,  a yield strength of at least 150 MPa, and a breaking elongation of at least 30% (claim 10). 
Regarding claim 11, Tsukada teaches the resistor element 1 is made from a metal plate (i.e. sheet) ([0011], [00026]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Driver (US 981,542) in view of Tsukada (US 2009/0284342) and Thielmann (DE 1033423 STN abstract and machine translation) as applied to claim 1 above.
Regarding claim 4, Driver is silent to the presence of Mg.
Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) comprising 0.01 to 0.3% Mg (STN abstract, [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Driver to include 0.01 to 0.3 % Mg because it forms a useful composition without the disadvantages of curing caused by the Mn and Ni contents close to the limit and it can tolerated loads at 250 to 400°C without reduction of electrical resistance (Thielmann [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Driver (US 981,542) in view of Tsukada (US 2009/0284342) and Wang (Wang. “New kind of Cu-Mn-Ni-Zn based brazing material” Cailiao Kaifa Yu Yingyong (2000), 15(4), 5-9.) as applied to claim 1 above, and further in view of either one of Thielmann (DE 1033423 STN abstract and machine translation) or Marshall (Marshall, ed. “The deoxidation of brass and bronze alloys” Copper and Brass. February 1907. Pages 10-11.).
Regarding claim 4, Driver is silent to the presence of Mg.
Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) comprising 0.01 to 0.3% Mg (STN abstract, [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Driver to include 0.01 to 0.3 % Mg because it forms a useful composition without the disadvantages of curing caused by the Mn and Ni contents close to the limit and it can tolerated loads at 250 to 400°C without reduction of electrical resistance (Thielmann [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
As an alternative to Thielmann, Marshall teaches adding 0.05 wt% Mg to Cu alloy (page 11 column 2 paragraph 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.05 wt% Mg to the alloy of Driver to deoxidize the copper which causes complete elimination of all the gases and oxides present in the melted mass which enter in soluble and stable combinations where magnesium has powder reducing properties that decrease the minimum amount of impurities remaining as oxides (Marshall page 11 column 1 paragraph 5). The amount of Mg taught by Marshall is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Driver (US 981,542) in view of Tsukada (US 2009/0284342) and Thielmann (DE 1033423 STN abstract and machine translation) as applied to claim 3 above.
Regarding claim 12, Driver is silent to the presence of Mg.
Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) comprising 0.01 to 0.3% Mg (STN abstract, [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Driver to include 0.01 to 0.3 % Mg because it forms a useful composition without the disadvantages of curing caused by the Mn and Ni contents close to the limit and it can tolerated loads at 250 to 400°C without reduction of electrical resistance (Thielmann [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Regarding claims 13-18, Driver in view of either one of Wang or Thielmann (Driver 2:3-24; Wang Table 1; Thielmann STN abstract, [0013], [0014], [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a specific electrical resistance greater than 0.5 and less than 2.0 (Ohm mm2)/m (claim 13), a specified electrical resistance having a high stability over time with a relative change of less than +/- 0.5% within a period of 3000 hours (claim 14), a low thermal electromotive force of less than +0.5 and more than -0.5 uV/K (claim 15), a low temperature coefficient of less than +50x10^-6 and more than -50x10^-6 K^-1 in a temperature range of 20 to 60°C (claim 16), a resistance/temperature curve that shows relative resistance change in dependence on temperature having a second zero-crossing at a temperature of more than 20 and at less than 110°C (claim 17), and a tensile strength of at least 500 MPa,  a yield strength of at least 150 MPa, and a breaking elongation of at least 30% (claim 18). 
Regarding claim 19, Tsukada teaches the resistor element 1 is made from a metal plate (i.e. sheet) ([0011], [00026]). 
Regarding claim 20, Tsukada teaches the resistor element 1 is directly bonded to a pair of electrodes 2 that are formed by plating Cu ([0027 and Figs. 1, 2). 
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Driver (US 981,542) in view of Tsukada (US 2009/0284342) and Wang (Wang. “New kind of Cu-Mn-Ni-Zn based brazing material” Cailiao Kaifa Yu Yingyong (2000), 15(4), 5-9.) as applied to claim 3 above, and further in view of either one of Thielmann (DE 1033423 STN abstract and machine translation) or Marshall (Marshall, ed. “The deoxidation of brass and bronze alloys” Copper and Brass. February 1907. Pages 10-11.).
Regarding claim 12, Driver is silent to the presence of Mg.
Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) comprising 0.01 to 0.3% Mg (STN abstract, [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Driver to include 0.01 to 0.3 % Mg because it forms a useful composition without the disadvantages of curing caused by the Mn and Ni contents close to the limit and it can tolerated loads at 250 to 400°C without reduction of electrical resistance (Thielmann [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
As an alternative to Thielmann, Marshall teaches added 0.05 wt% Mg to Cu alloy (page 11 column 2 paragraph 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.05 wt% Mg to the alloy of Driver to deoxidize the copper which causes complete elimination of all the gases and oxides present in the melted mass which enter in soluble and stable combinations where magnesium has powder reducing properties that decrease the minimum amount of impurities remaining as oxides (Marshall page 11 column 1 paragraph 5). The amount of Mg taught by Marshall is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Regarding claims 13-18, Driver in view of Wang and either one of Thielmann or Marshall (Driver 2:3-24; Wang Table 1; Thielmann STN abstract, [0013], [0014], [0030]; Marshall page 11 column 2 paragraphs 2 and 5) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a specific electrical resistance greater than 0.5 and less than 2.0 (Ohm mm2)/m (claim 13), a specified electrical resistance having a high stability over time with a relative change of less than +/- 0.5% within a period of 3000 hours (claim 14), a low thermal electromotive force of less than +0.5 and more than -0.5 uV/K (claim 15), a low temperature coefficient of less than +50x10^-6 and more than -50x10^-6 K^-1 in a temperature range of 20 to 60°C (claim 16), a resistance/temperature curve that shows relative resistance change in dependence on temperature having a second zero-crossing at a temperature of more than 20 and at less than 110°C (claim 17), and a tensile strength of at least 500 MPa,  a yield strength of at least 150 MPa, and a breaking elongation of at least 30% (claim 18). 
Regarding claim 19, Tsukada teaches the resistor element 1 is made from a metal plate (i.e. sheet) ([0011], [00026]). 
Regarding claim 20, Tsukada teaches the resistor element 1 is directly bonded to a pair of electrodes 2 that are formed by plating Cu ([0027 and Figs. 1, 2). 
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thielmann (DE 1033423 STN abstract and machine translation) in view of Tsukada (US 2009/0284342).
Regarding claim 1, Thielmann teaches a Cu-Mn-Ni electrical resistance material ([0002]) with 1 to 35% Mn, 1 to 9% Ni, 0.01 to 0.3% Mg, 57 to 97% Cu ([0013]), and maximum of 0.1% Sn (STN abstract, [0030]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Sn taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Sn would be substantially similar to that claimed, including Sn improving a temperature stability of a specific electrical resistance of the resistance alloy.
Thielmann is silent to the electrical resistance material being a resistor element in a resistor.
Tsukada teaches a chip resistor comprising a resistor element 1 ([0007], [0025], Figs. 1, 2) comprising a Cu-Mn based alloy ([0026]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the Cu-Mn-Ni electrical resistance material (Thielmann STN abstract, [0002], [0013]) as a resistor element in a chip resistor because it is a Cu-Mn-based alloy, which is known to be used in such an application (Tsukada [0026]) and it has no appreciable resistivity change with time, is resistant to scaling, may be soldered, and has good deformability (Thielmann STN abstract).
Thielmann (Thielmann STN abstract, [0013], [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including the Cu-Mn-Ni alloy having Mn and Ni mass fractions that provide the resistance alloy with a low thermal electromotive force against copper at 20°C of less than +1 uV/K and more than -1 uV/K.
Regarding claims 2 and 20, Tsukada teaches the resistor element 1 is directly bonded to a pair of electrodes 2 that are formed by plating Cu ([0027] and Figs. 1, 2).
Regarding claim 3, Thielmann teaches a maximum amount of 0.2% Si (STN abstract, [0028]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Si taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Si would be substantially similar to that claimed, including Si improving a temperature stability of a specific electrical resistance of the resistance alloy.
Regarding claims 4 and 12, Thielmann teaches 0.01 to 0.3% Mg (STN abstract, [0013]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Regarding claims 5 and 13, Thielmann teaches an electrical resistivity of 0.1 to 1.0 Ohm/m/mm2 (STN abstract, [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 6 and 14, Thielmann teaches the alloy show no appreciable resistivity change with time (STN abstract) with impeccable temporal constancy of the resistance ([0023]). 
Thielmann (Thielmann STN abstract, [0013], [0014], [0028], [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a specified electrical resistance having a high stability over time with a relative change of less than +/- 0.5% within a period of 3000 hours.
Regarding claims 7 and 15, Thielmann (Thielmann STN abstract, [0013], [0014], [0028], [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a low thermal electromotive force against copper at 20 C or less than +0.5 and more than -0.5 uV/K.
Regarding claims 8 and 16, Thielmann teaches an example with a temperature coefficient of       -0.0002 (-20x10^-5) at room temperature (STN abstract, [0023]). Thielmann (Thielmann STN abstract, [0013], [0014], [0028], [0030]) (i.e. the prior art) also teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a low temperature coefficient of less than +50x10^-6 and more than -50x10^-6 K^-1 in a temperature range of 20 to 60°C.
Regarding claims 9 and 17, Thielmann (Thielmann STN abstract, [0013], [0014], [0028], [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a resistance/temperature curve that shows relative resistance change in dependence on temperature having a second zero-crossing at a temperature of more than 20 and at less than 110°C.
Regarding claims 10 and 18, Thielmann teaches an example with an elongation of 36% (STN abstract, [0023]). Thielmann (Thielmann STN abstract, [0013], [0014], [0028], [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a tensile strength of at least 500 MPa,  a yield strength of at least 150 MPa, and a breaking elongation of at least 30%.
Regarding claims 11 and 19, Thielmann teaches a wire or tape ([0002], [0026]). 
Claim 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP H06-112015 machine translation) in view of either one of Wang (Wang. “New kind of Cu-Mn-Ni-Zn based brazing material” Cailiao Kaifa Yu Yingyong (2000), 15(4), 5-9.) or Thielmann (DE 1033423 STN abstract and machine translation).
	Regarding claim 1, Igarashi teaches an integrated circuit device which connects resistor parts consisting of an alloy with a very low temperature coefficient of resistance ([0001]) of 50 to 85% Cu, 12 to 30% Mn, and 2 to 16% Ni to form resistive pattern 5A (i.e. resistor element) ([0020], Fig. 1).
	 Igarashi is silent to the presence of up to 1% Sn.
Wang teaches a Cu-Mn-Ni-Zn material (abstract) comprising 0.1 to 1.5% Sn (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the Cu-Mn-Ni alloy of Igarashi to include 0.1 to 1.5% Sn because it increases the alloy’s corrosion resistance and inhibits corrosion by dezincification (Wang written English translation (5)). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Sn taught by Wang is substantially similar to that instantly claimed. It appears that the properties or function of the Sn would be substantially similar to that claimed, including Sn improving a temperature stability of a specific electrical resistance of the resistance alloy.
As an alternative to Wang, Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) containing 57 to 97% Cu, 1 to 35% Mn, and 1 to 9% Ni and a maximum of 0.1% Sn (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Igarashi to include a maximum of 0.1% Sn because up to this amount of Sn forms a Cu-Mn-Ni alloy with improved electrical properties (Thielmann STN abstract). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Sn taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Sn would be substantially similar to that claimed, including Sn improving a temperature stability of a specific electrical resistance of the resistance alloy.
The prior art teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including the Cu-Mn-Ni alloy having Mn and Ni mass fractions that provide the resistance alloy with a low thermal electromotive force against copper at 20°C of less than +1 uV/K and more than -1 uV/K.
Regarding claim 3, Igarashi is silent to the presence of Si.
Wang teaches a Cu-Mn-Ni material (abstract) comprising 0.1 to 0.5% Si (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the Cu-Mn-Ni alloy of Igarashi to include 0.1 to 0.5% Si because it increases the anti-oxidation capability of the alloy, makes the alloy particles finer, which is beneficial to hot processing and improves flowability and wettability, and prevents evaporation of Mn without deteriorating workability (Wang written English translation (6)). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Si taught by Wang is substantially similar to that instantly claimed. It appears that the properties or function of the Si would be substantially similar to that claimed, including Si improving a temperature stability of a specific electrical resistance of the resistance alloy.
As an alternative to Wang, Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) containing a maximum of 0.2% Si (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Igarashi to include a maximum of 0.1% Sn because up to this amount it does not cause hardening effects (Thielmann [0028]) in a Cu-Mn-Ni alloy with improved electrical properties (Thielmann STN abstract). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Si taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Si would be substantially similar to that claimed, including Si improving a temperature stability of a specific electrical resistance of the resistance alloy.
Regarding claims 5-7, 9, and 10, Igarashi in view of either one of Wang or Thielmann (Igarashi [0020]; Wang Table 1; Thielmann STN abstract, [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a specific electrical resistance greater than 0.5 and less than 2.0 (Ohm mm2)/m (claim 5), a specified electrical resistance having a high stability over time with a relative change of less than +/- 0.5% within a period of 3000 hours (claim 6), a low thermal electromotive force of less than +0.5 and more than -0.5 uV/K (claim 7), a resistance/temperature curve that shows relative resistance change in dependence on temperature having a second zero-crossing at a temperature of more than 20 and at less than 110°C (claim 9), and a tensile strength of at least 500 MPa,  a yield strength of at least 150 MPa, and a breaking elongation of at least 30% (claim 10). 
Regarding claim 8, Igarashi teaches the alloy has a temperature coefficient of resistance is 1 ppm (0.0001%, 10x10^-5) ([0020]).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP H06-112015 machine translation) in view of either one of Wang (Wang. “New kind of Cu-Mn-Ni-Zn based brazing material” Cailiao Kaifa Yu Yingyong (2000), 15(4), 5-9.) or Thielmann (DE 1033423 STN abstract and machine translation) as applied to claim 1 above, and further in view of Tsukada (US 2009/0284342).
Regarding claim 2, Igarashi teaches a Cu-Mn-Ni resistance alloy ([0020]), but is silent to the alloy being arranged between two plate-like connecting parts comprising copper.
Tsukada teaches a chip resistor comprising a resistor element 1 ([0007], [0025], Figs. 1, 2) comprising a Cu-Mn based alloy ([0026]) where the resistor element 1 is directly bonded to a pair of electrodes 2 that are formed by plating Cu ([0027 and Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the Cu-Mn-Ni electrical resistance material (Igarashi [0020]) as a resistor element in a chip resistor because it is a Cu-Mn-based alloy, which is known to be used in such an application (Tsukada [0026]) and it has a low temperature coefficient of resistance of 1 ppm (Igarashi [0020]).
Regarding claim 11, Igarashi teaches a Cu-Mn-Ni alloy in a resistive pattern ([0020], Fig. 1), but is silent to the form of the alloy.
Tsukada teaches a resistor element 1 ([0007], [0025], Figs. 1, 2) comprising a Cu-Mn based alloy ([0026]) made from a metal plate (i.e. sheet) ([0011], [00026]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the alloy of Igarashi to be in the form of a metal plate (i.e. sheet) because this form is known to form the alloy into a resistor element (Tsukada [0011], [0026]), where this application is related to the resistive element of Igarashi (Igarashi [0020]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP H06-112015 machine translation) in view of Thielmann (DE 1033423 STN abstract and machine translation) as applied to claim 1 above.
Regarding claim 4, Igarashi is silent to the presence of Mg.
Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) comprising 0.01 to 0.3% Mg (abstract, [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Igarashi to include 0.01 to 0.3 % Mg because it forms a useful composition without the disadvantages of curing caused by the Mn and Ni contents close to the limit and it can tolerated loads at 250 to 400°C without reduction of electrical resistance (Thielmann [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP H06-112015 machine translation) in view of Wang (Wang. “New kind of Cu-Mn-Ni-Zn based brazing material” Cailiao Kaifa Yu Yingyong (2000), 15(4), 5-9.) as applied to claim 1 above, and further in view of either one of Thielmann (DE 1033423 STN abstract and machine translation) or Marshall (Marshall, ed. “The deoxidation of brass and bronze alloys” Copper and Brass. February 1907. Pages 10-11.).
Regarding claim 4, Igarashi is silent to the presence of Mg.
Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) comprising 0.01 to 0.3% Mg (STN abstract, [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Igarashi to include 0.01 to 0.3 % Mg because it forms a useful composition without the disadvantages of curing caused by the Mn and Ni contents close to the limit and it can tolerated loads at 250 to 400°C without reduction of electrical resistance (Thielmann [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
As an alternative to Thielmann, Marshall teaches added 0.05 wt% Mg to Cu alloy (page 11 column 2 paragraph 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.05 wt% Mg to the alloy of Igarashi to deoxidize the copper which causes complete elimination of all the gases and oxides present in the melted mass which enter in soluble and stable combinations where magnesium has powder reducing properties that decrease the minimum amount of impurities remaining as oxides (Marshall page 11 column 1 paragraph 5). The amount of Mg taught by Marshall is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP H06-112015 machine translation) in view of Thielmann (DE 1033423 STN abstract and machine translation) as applied to claim 3 above.
Regarding claim 12, Igarashi is silent to the presence of Mg.
Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) comprising 0.01 to 0.3% Mg (STN abstract, [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Igarashi to include 0.01 to 0.3 % Mg because it forms a useful composition without the disadvantages of curing caused by the Mn and Ni contents close to the limit and it can tolerated loads at 250 to 400°C without reduction of electrical resistance (Thielmann [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Regarding claims 13-15, 17, and 18, Igarashi in view of Thielmann (Igarashi [0020]; Thielmann STN abstract, [0013], [0014], [0028], [0030]) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a specific electrical resistance greater than 0.5 and less than 2.0 (Ohm mm2)/m (claim 13), a specified electrical resistance having a high stability over time with a relative change of less than +/- 0.5% within a period of 3000 hours (claim 14), a low thermal electromotive force of less than +0.5 and more than -0.5 uV/K (claim 15), a resistance/temperature curve that shows relative resistance change in dependence on temperature having a second zero-crossing at a temperature of more than 20 and at less than 110°C (claim 17), and a tensile strength of at least 500 MPa,  a yield strength of at least 150 MPa, and a breaking elongation of at least 30% (claim 18). 
Regarding claim 16, Igarashi teaches the alloy has a temperature coefficient of resistance is 1 ppm (0.0001%, 10x10^-5) ([0020]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP H06-112015 machine translation) in view of Thielmann (DE 1033423 STN abstract and machine translation) as applied to claim 18 above, and further in view of Tsukada (US 2009/0284342).
Regarding claims 19 and 20, Igarashi teaches a Cu-Mn-Ni resistance alloy ([0020]), but is silent to the form of the alloy (claim 19) and it being arranged between two plate-like connecting parts comprising copper (claim 20).
Tsukada teaches a chip resistor comprising a resistor element 1 ([0007], [0025], Figs. 1, 2) comprising a Cu-Mn based alloy ([0026]) made from a metal plate (i.e. sheet) ([0011], [00026]) where the resistor element 1 is directly bonded to a pair of electrodes 2 that are formed by plating Cu ([0027 and Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the Cu-Mn-Ni electrical resistance material (Igarashi [0020]) in the form of a metal plate (i.e. sheet) as a resistor element in a chip resistor because it is a Cu-Mn-based alloy, which is known to be used in such an application (Tsukada [0026]) and it has a low temperature coefficient of resistance of 1 ppm (Igarashi [0020]) and this form is known to form the alloy into a resistor element (Tsukada [0011], [0026]), where this application is related to the resistive element of Igarashi (Igarashi [0020]).
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP H06-112015 machine translation) in view of Wang (Wang. “New kind of Cu-Mn-Ni-Zn based brazing material” Cailiao Kaifa Yu Yingyong (2000), 15(4), 5-9.) as applied to claim 3 above, and further in view of either one of Thielmann (DE 1033423 STN abstract and machine translation) or Marshall (Marshall, ed. “The deoxidation of brass and bronze alloys” Copper and Brass. February 1907. Pages 10-11.).
Regarding claim 12, Igarashi is silent to the presence of Mg.
Thielmann teaches an electrical resistance Cu-Mn-Ni alloy ([0002]) comprising 0.01 to 0.3% Mg (STN abstract, [0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the alloy of Igarashi to include 0.01 to 0.3 % Mg because it forms a useful composition without the disadvantages of curing caused by the Mn and Ni contents close to the limit and it can tolerated loads at 250 to 400°C without reduction of electrical resistance (Thielmann [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The amount of Mg taught by Thielmann is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
As an alternative to Thielmann, Marshall teaches added 0.05 wt% Mg to Cu alloy (page 11 column 2 paragraph 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.05 wt% Mg to the alloy of Igarashi to deoxidize the copper which causes complete elimination of all the gases and oxides present in the melted mass which enter in soluble and stable combinations where magnesium has powder reducing properties that decrease the minimum amount of impurities remaining as oxides (Marshall page 11 column 1 paragraph 5). The amount of Mg taught by Marshall is substantially similar to that instantly claimed. It appears that the properties or function of the Mg would be substantially similar to that claimed, including Mg avoiding embrittlement as a result of precipitation hardening effects.
Regarding claims 13-15, 17, and 18, Igarashi in view of Wang and either one of Thielmann or Marshall (Igarashi [0020]; Wang Table 1; Thielmann STN abstract, [0013], [0014], [0030]; Marshall page 11 column 2 paragraphs 2 and 5) (i.e. the prior art) teaches a Cu-Mn-Ni alloy that is substantially similar to that instantly claimed. It appears that the properties of the prior art composition are substantially similar to the properties claimed, including a specific electrical resistance greater than 0.5 and less than 2.0 (Ohm mm2)/m (claim 13), a specified electrical resistance having a high stability over time with a relative change of less than +/- 0.5% within a period of 3000 hours (claim 14), a resistance/temperature curve that shows relative resistance change in dependence on temperature having a second zero-crossing at a temperature of more than 20 and at less than 110°C (claim 17), and a tensile strength of at least 500 MPa,  a yield strength of at least 150 MPa, and a breaking elongation of at least 30% (claim 18).
Regarding claim 16, Igarashi teaches the alloy has a temperature coefficient of resistance is 1 ppm (0.0001%, 10x10-5) ([0020]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP H06-112015 machine translation) in view of Wang (Wang. “New kind of Cu-Mn-Ni-Zn based brazing material” Cailiao Kaifa Yu Yingyong (2000), 15(4), 5-9.) and either one of Thielmann (DE 1033423 STN abstract and machine translation) or Marshall (Marshall, ed. “The deoxidation of brass and bronze alloys” Copper and Brass. February 1907. Pages 10-11.) as applied to claim 18 above, and further in view of Tsukada (US 2009/0284342).
Regarding claims 19 and 20, Igarashi teaches a Cu-Mn-Ni resistance alloy ([0020]), but is silent to the form of the alloy (claim 19) and it being arranged between two plate-like connecting parts comprising copper (claim 20).
Tsukada teaches a chip resistor comprising a resistor element 1 ([0007], [0025], Figs. 1, 2) comprising a Cu-Mn based alloy ([0026]) made from a metal plate (i.e. sheet) ([0011], [00026]) where the resistor element 1 is directly bonded to a pair of electrodes 2 that are formed by plating Cu ([0027 and Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the Cu-Mn-Ni electrical resistance material (Igarashi [0020]) in the form of a metal plate (i.e. sheet) as a resistor element in a chip resistor because it is a Cu-Mn-based alloy, which is known to be used in such an application (Tsukada [0026]) and it has a low temperature coefficient of resistance of 1 ppm (Igarashi [0020]) and this form is known to form the alloy into a resistor element (Tsukada [0011], [0026]), where this application is related to the resistive element of Igarashi (Igarashi [0020]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735